UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO . 06-0715

                                MICHAEL A. MARTIN , APPELLANT ,

                                                 V.


                                  JAMES B. PEAKE , M.D.,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


             Before GREENE, Chief Judge, and LANCE and SCHOELEN, Judges.

                                            ORDER

         Before the Court is a February 15, 2008, joint motion by the parties to terminate the appeal
of a March 6, 2006 , Board of Veterans' Appeals (Board) decision in which the Board denied an
effective date earlier than February 1, 1998, for the payment of VA disability compensation for his
service-connected glomerulonephritis, rated 30% disabling. Attached to the parties' joint motion
is a stipulated agreement in which the Secretary agrees to assign an effective date of July 1, 1967,
for the payment of VA disability compensation for Mr. Martin's service-connected
glomerulonephritis, rated 30% disabling. The parties' further agree that the appeal shall be
terminated, with prejudice, as to any and all issues addresses by the March 2006 Board decision,
following the execution of the stipulated agreement.

       Upon consideration of the foregoing, it is

        ORDERED that the February 15, 2008, joint motion by the parties to terminate the appeal
is granted and the appeal is DISMISSED with prejudice.

DATED: February 27, 2008                              PER CURIAM.